Exhibit 10.2

 

Bank of Hawaii Corporation and Subsidiaries

 

RETENTION AGREEMENT

Between Bank of Hawaii and Managing Committee Member dated May 3, 2004

 

This Retention Agreement (“Agreement”) is between Managing Committee Member
(“you”) of address and Bank of Hawaii Corporation and Bank of Hawaii
(collectively, the “Bank”) of 130 Merchant Street, Honolulu, Hawaii 96813.  The
purpose of this Agreement is to describe the terms of your retention and
transition from employment with the Bank.

 

1.         Completion of your active duties and separation from employment.  The
date of your separation from employment (“Separation Date”) will be twenty-four
(24) months following your completion of active employment duties (your
“Inactive Service Date” or “ISD”), unless an Alternate Separation Date (“ASD”)
is selected or occurs between the ISD and the Separation Date.

 

a.     Your ISD is scheduled to occur on XX XX, 2005.  The final determination
of your ISD will be made by the Bank, in its discretion, based upon the needs of
the Bank in achieving the goals of the Bank’s Retention Program.  The Bank may
advance your ISD to any date before XX XX, 2005, or may extend your ISD to any
date within three months after XX XX, 2005.  Any ISD beyond three months from
the original ISD date, will require mutual agreement of the parties in writing.

 

b.     In the event you become employed elsewhere on a part-time or full-time
basis between the ISD and your scheduled Separation Date or ASD, your separation
from employment with the Bank will be effective immediately upon your new
employment and that date will be deemed to be your ASD.

 

c.     You may voluntarily elect an ASD by sending the Bank a written notice. 
The other circumstances which can trigger the designation of an ASD are
discussed below.

 

2.         Duties and compensation until your inactive service date.  You agree
to continue to work diligently in your current position through the ISD, at
which time you will be relieved of all duties and responsibilities.

 

a.     You will be paid your normal salary and benefits through the ISD.  You
will participate in the Executive Incentive Plan for calendar years 2004 and
2005, with the amount payable for 2005 pro-rated based upon your ISD.

 

b.     In the event you become employed elsewhere on a full-time or part-time
basis prior to the ISD, you will receive only your salary and vested benefits
through the date you begin your new employment.

 

c.     You will not participate in any other incentive, retention, bonus, or
stock plan in 2004 or 2005.  You will not participate in any incentive,
retention, bonus, or stock plan on or after the ISD.  You acknowledge and agree
that no compensation or other payment except as specified in this Agreement and
in the Restricted Stock Unit (RSU) Grant (granted on October 23, 2003) is or
will be owed to you after the earlier of the Separation Date or the ASD.

 

3.         Return of Bank materials on completion of active service; resignation
from positions; treatment of club membership.  On or prior to the ISD, you:

 

a.     Will return to the Bank any information you have about the Bank’s
practices, customers, strategies, procedures or trade secrets, including but not
limited to, customer data, lists and accounts, growth plans, business plans, and
marketing strategies (collectively, the “Bank Information”).  You will not
retain any copies of the Bank Information in any form or medium.

 

b.     You will also return any Bank property you have, including American
Express card, keys, cell phone, or other Bank equipment.

 

c.     You will resign any positions you hold as a director, officer or other
management official of any Bank affiliate or subsidiary, or as trustee or
fiduciary of any Bank benefit plan or trust, effective on the ISD.

 

d.     (1)       Effective on the ISD, there will be no further reimbursements
for expenses you incur at the X Club.

 

(2)       We will waive your obligation to reimburse the Bank for the remaining
balance of the initial membership fee.  This will result in imputed income to
you of approximately $X in 2005.  You are responsible for the payroll taxes on
this income and we will withhold the appropriate amounts from your 2005
earnings.

 

--------------------------------------------------------------------------------


 

(3)       Additional income to partially offset your periodic membership dues
will end on your ISD.  If you elect to discontinue your membership prior to that
date, you must notify the Bank’s Director of Human Resources in writing, at
least thirty (30) days prior to the date of discontinuance.  Upon timely receipt
of your written notice, we will consider your membership discontinued and the
additional income related to club dues will no longer be paid.  You are
responsible for abiding by your club’s specific procedures for membership
discontinuance and ensuring that no additional business expenses are incurred.

 

e.     In the event that your employment is terminated prior to your ISD (1) by
employment elsewhere, or (2) for “cause” pursuant to Paragraph 6, you will
comply with these requirements as of your termination date (“Termination Date”).

 

4.         How to receive your retention payment and continued benefits.  If you
perform your duties to the Bank’s satisfaction through the ISD (including your
compliance with the requirements in Paragraph 3, above, and if you comply with
the requirements of this Paragraph and Paragraphs 5, 8, 10, and 11, below, and
Exhibit “A” to the Agreement), you will receive a Retention Payment equal to
twenty-four (24) months of your base monthly salary as of the ISD.

 

a.     The Retention Payment will be provided to you in the form of salary
equivalent payments (“Continuation Payments”) on the same schedule used to pay
Bank employees generally, with eligibility to remain in the Bank-sponsored
benefit plans (unless otherwise provided in this Agreement) as if you were an
active employee of the Bank during the period between the ISD and the Separation
Date.

 

b.     You will make yourself available to the Bank for consultation, as needed,
through your Separation Date or ASD.  If you select and provide written notice
of an ASD or if you take new employment between the ISD and the Separation Date,
thereby triggering an ASD, the Continuation Payments (and associated benefits)
will cease as of the ASD, and the Bank will pay you a lump sum equal to the
difference between the Retention Payment and the amount of Continuation Payments
you have already received.  The lump sum, less appropriate payroll deductions,
will be paid to you within 45 days of the ASD.  You will receive by separate
cover information regarding your rights to health insurance continuation after
the Separation Date or ASD.  To the extent that you have such rights, nothing in
this Agreement will impair those rights.

 

5.         When you are entitled to the money and other benefits granted by this
Agreement.  The salary, benefits, Retention Payment and/or RSU Grant provided to
you under this Agreement (“Monetary Consideration”) is expressly conditioned
upon your:

 

a.     Compliance with the terms of this Agreement, including your waiver of ALL
CLAIMS you have or might have against the Bank and the Bank Releasees described
in Paragraph 8 through the Separation Date or ASD; and

 

b.     (1) agreement to, and signing of, the Release of Claims (“Release”)
attached as Exhibit “A” on the Separation Date or ASD and (2) adherence to that
Release without revocation.

 

6.         Effect of this Agreement on other severance arrangements.  Unless
your employment is terminated for “cause” as defined in the next Paragraph, it
will be terminated by way of resignation.  You understand and agree that you are
not entitled to benefits under our Basic Staff Severance Plan for termination by
resignation.  By acceptance of this Agreement and in consideration of the
monetary consideration provided to you under this Agreement (“Monetary
Consideration”), you are waiving and releasing any claim for benefits under that
Plan.  In addition, the Key Executive Change-in-Control Severance Agreement
entered into by and between you and the Bank and effective XX XX, XXXX, shall be
deemed to have been terminated as of the ISD.  The Bank makes no representation
to you concerning your possible entitlement to unemployment insurance benefits,
and will truthfully report, should unemployment compensation authorities ask,
that the termination of your employment was voluntary (or involuntary, if
termination was for “cause.”)

 

7.         When your employment may be terminated for cause.  You agree and
understand that your employment with the Bank may be terminated for “cause” at
any time on or before the Separation Date or ASD.

 

--------------------------------------------------------------------------------


 

a.     “Cause” is defined to include: (1) your violation of the Bank’s Employee
Handbook, to include the Bank’s Code of Ethics and Conduct (“the Code”), a copy
of which has been provided to you; (2) your breach of the terms of this
Agreement;  (3) your failure to successfully complete your transition objectives
or to make satisfactory progress toward your annual performance objectives
through the ISD, as determined by the Bank’s Chief Executive Officer; or (4)
your violation of the Code of Business Ethics and Conduct of the New York Stock
Exchange (“the NYSE Code”), a copy of which has been provided to you.  You
understand and acknowledge that the provisions of the Code or the NYSE Code may
be changed from time to time between the date on which you sign this Agreement
(its “Execution Date”) and the ASD or the Separation Date, and you agree that
your violation of any of those changed provisions prior to the ASD or the
Separation Date will constitute grounds for terminating your employment for
“cause.”

 

b.     Termination for “cause” may be with or without notice.  In the event that
you are terminated for “cause,” you will forfeit all remaining Monetary
Consideration that has not been paid to you as of the termination date, and upon
the Bank’s written demand you will repay the Bank the Retention Payment you have
received prior to the termination date.

 

c.     Your duties under this Agreement, including the information disclosure
and competition restrictions of Paragraph 11 and the release of all claims as
provided in Paragraphs 5 and 8 and Exhibit “A”, shall remain in the event you
are terminated for “cause.”  You agree that the payment to you of salary and
benefits and/or other consideration on or after the Effective Date of this
Agreement shall be good and sufficient consideration to require your adherence
to the promises you have made in this Agreement even if you are terminated for
“cause” and forfeit any unpaid or unvested Monetary Consideration and repay any
portion of the Retention Payment.

 

8.         Waiver of any claims you may have.  You waive, release and forego any
and all claims that you have or might have through the Effective Date of this
Agreement against the Bank and any of its predecessors, subsidiaries, related
entities, officers, directors, shareholders, agents, attorneys, employees,
successors or assigns (“the Bank Releasees”), including without restriction any
claims arising from or related to your employment with the Bank and/or your
separation from employment with the Bank.

 

a.     The released claims include, but are not limited to, claims arising under
statutory or common law in the United States (including federal, state or local
jurisdictions) or any foreign country.  The released claims include, but are not
limited to, claims under anti-discrimination statutes such as Title VII of the
Civil Rights Act, the federal Age Discrimination in Employment Act (“ADEA”), and
Hawaii’s civil rights laws (Hawaii Revised Statutes Chapter 368 and 378); claims
under wage and hour laws; claims under the laws of contract and tort (such as
claims for breach of contract, infliction of emotional distress, defamation,
invasion of privacy, wrongful termination, etc.); claims based upon the Hawaii
Whistleblowers’ Protection Act, H.R.S. § 378-61, et seq.; claims under the
Sarbanes-Oxley Act of 2002, including Section 806 (18 U.S.C. § 1514A) of the
Corporate and Criminal Fraud Accountability Act of 2002 (Title VIII of
Sarbanes-Oxley Act of 2002); and claims for attorneys’ fees and/or costs.  THIS
RELEASE COVERS ALL CLAIMS THAT ARE BASED UPON ANY EVENT THAT OCCURRED THROUGH
THE EFFECTIVE DATE OF THIS AGREEMENT.

 

b.     You further agree that you will execute upon your Separation Date or ASD,
a further Release covering claims from the Effective Date through your
Separation Date or ASD in the form attached hereto as Exhibit A.  The Release is
expressly incorporated into this Agreement as part of the Agreement.

 

9.         How we will respond to employment verification requests.  The Bank
and you agree that any inquiries regarding verification of your employment will
be handled through Bank of Hawaii, Human Resources.  As is its practice, Human
Resources will only release information confirming your dates of employment and
position title to requesters or if we are required to report further information
by law, regulation or court order.

 

10.       Neither of us will make negative comments about the other.  The Bank
agrees that neither its officers nor its directors will make any disparaging,
negative or derogatory statements about you.  You agree that you will not make
any disparaging, negative or derogatory comments about the Bank or the Bank
Releasees.

 

11.       Your agreement to keep secrets and not to compete.  You further agree
as follows:

 

a.     Unless required or otherwise permitted by law, you will not disclose to
others or use the Bank Information or any summary or derivative of that
information.

 

--------------------------------------------------------------------------------


 

b.     Unless required or otherwise permitted by law, you will not disclose to
others the terms of this Agreement or the benefits being paid under it or the
fact of their payment except that you may disclose this information to your
spouse or to your attorney, accountant or other professional advisor to whom you
must make the disclosure in order for them to render professional services to
you.  You will instruct anyone to whom you make a permitted disclosure that he
or she is to maintain the confidentiality of this information just as you must.

 

c.     You acknowledge that your services under this Agreement are of a special,
unique, unusual, extraordinary and intellectual character and that you will have
access to Bank Information of extremely confidential and sensitive nature
crucial to the Bank’s success.  You further acknowledge and agree that if you
were to engage in the conduct prohibited by Subparagraphs 11.d, 11.e or 11.f,
the Bank would be irreparably harmed.

 

d.     In consideration of your acknowledgements, our mutual promises and the
Monetary Consideration, you agree that—for the duration of the term of your
active employment by the Bank and for a period of twenty-four (24) full months
following the earlier of your ISD or Termination Date (“the Non-Compete
Period”)—you will not, either directly or indirectly, engage in or invest in,
own, manage, operate, finance, control, be employed by, work as a consultant or
contractor for, or otherwise be associated with any Financial Institution doing
business in the state of Hawaii; provided, however, that you may purchase or
otherwise acquire up to one percent of any class of securities of any such
Financial Institution (but without otherwise participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.  The term “Financial Institution” is defined as
any commercial bank, savings institution, securities brokerage, mortgage
company, insurance broker, or other company or organization that competes in the
state of Hawaii with the Bank or any of its subsidiaries or related companies or
entities (“the Bank or Related Entities”).

 

e.     You agree that at any time following the Execution Date of this Agreement
through twelve (12) full months following the end of the Non-Compete Period you
will not solicit business of the same or similar type being carried on by the
Bank or Related Entities from any company, person, or entity known by you to be
a customer of the Bank or Related Entities, whether or not you had personal
contact with such company, person, or entity by reason of your employment with
the Bank.

 

f.      You will not, whether for your own account or the account of any other
person at any time following the Execution Date of this Agreement through twelve
(12) full months following the end of the Non-Compete Period solicit, employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
person who is an employee of the Bank or in any manner induce or attempt to
induce any employee of the Bank to terminate his or her employment with the
Bank.

 

g.     You agree to notify the Bank in writing if you accept employment at any
time between the Execution Date of this Agreement and one year following the end
of the Non-Compete Period.  You further agree that the Bank may notify your new
employer of the terms of Paragraphs 10, 11, and 13 of this Agreement and, at the
Bank’s election, furnish the employer with a copy of this Agreement or relevant
portions thereof.

 

12.       Where notices are to be sent.  Any notice required or permitted by
this Agreement shall be in writing sent to the following addressees:  For you,
address; for the Bank, Bank of Hawaii, Human Resources #320, P. O. Box 2900,
Honolulu,  HI  96846-6000.

 

13.       Enforcing this Agreement.  To the extent permitted by law, if you
breach any of your obligations under this Agreement, the Bank will be entitled
to recover the benefits paid under this Agreement and to obtain all other relief
provided by law or equity. You acknowledge and agree that your breach of
Paragraphs 3, 10, or 11 will result in irreparable harm to the Bank for which it
will have no adequate remedy at law and for which the Bank will be entitled to
immediate injunctive relief.

 

14.       Interpretation of this Agreement.  In deciding any question about the
parties’ intent in creating this Agreement, the following rules will be applied:

 

a.     If any covenant of Paragraph 11 is held by a court to be unreasonable,
arbitrary or against public policy, the covenant will be considered to be
divisible with respect to scope, time, and/or geographic area, and enforced to
the greatest extent permissible under law.  If any provision of this Agreement
is deemed to be unlawful, the provision will be deemed deleted from this
Agreement and the remainder of the Agreement will continue in effect.

 

b.     The paragraph headings and other guides in this Agreement, as well as any
cover letter or other documents accompanying it, are only intended to improve
the readability of the Agreement, and not to alter its substance.

 

--------------------------------------------------------------------------------


 

c.     This Agreement is formed at Honolulu, Hawaii, and is to be interpreted
and enforced under the applicable federal and Hawaii state laws.

 

d.     This Agreement represents the complete agreement of the parties and
supersedes any and all prior agreements.

 

e.     This Agreement may only be amended in writing signed by both you and the
Bank.

 

f.      This Agreement is not intended to be and is not an admission of any fact
or wrongdoing or liability by any of the parties.

 

15.       Older Workers Benefit Protection Act notice.  The following is
required by the Older Workers Benefit Protection Act (“OWBPA”):

 

This Agreement includes a waiver of any claims you may have under the Age
Discrimination in Employment Act (“ADEA”) through the Effective Date of the
Agreement. You have up to 21 days from the date of this letter to accept the
terms of this Agreement, although you may accept it at any time within those 21
days. To properly weigh the advantages and disadvantages of signing this
Agreement and waiving your ADEA claims, you are advised to consult an attorney
about this Agreement prior to signing.  If you want to accept the Agreement
prior to the expiration of the 21 days, you will need to indicate your waiver of
the 21-day consideration period by signing in the space indicated below.

 

To accept this Agreement, please date, sign and return it to the Bank’s Vice
Chairman, Information, Operations & Human Services.  (An extra copy for your
file is provided).  Once you do so, pursuant to the OWBPA, you will still have
an additional seven days in which to revoke your acceptance. To revoke, you must
send the Bank’s Vice Chairman, Information, Operations & Human Services a
written statement of revocation by registered mail, return receipt requested. 
If you do not revoke, the eighth day after the date of your acceptance will be
the “Effective Date” of this Agreement. The Agreement will not be effective and
enforceable until the revocation period has expired.

 

BANK OF HAWAII CORPORATION and
BANK OF HAWAII

 

 

 

By:

/s/ Michael E. O’Neill

 

 

Michael E. O’Neill

 

Chairman of the Board & Chief Executive Officer

 

 

By signing this Agreement, I acknowledge that I have had the opportunity to
review it carefully with an attorney of my choice; that I have read and
understand its terms; and that I voluntarily agree to them.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

Managing Committee Member

 

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in Older
Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

Dated:

 

 

 

 

 

 

 

 

 

 

Managing Committee Member

 

--------------------------------------------------------------------------------


 

EXHIBIT A

[TO BE SIGNED ON THE SEPARATION DATE or ASD]

 

RELEASE OF CLAIMS

 

In consideration of the payments and other consideration provided for by the
agreement (“Agreement”) dated May 3, 2004, which is attached hereto and
expressly incorporated herein, I hereby voluntarily and knowingly waive, release
and forever forego any and all claims, whether or not now known, suspected or
claimed, that I ever had, now have, or may later claim to have had against Bank
of Hawaii (“the Bank”) and any of its predecessors, subsidiaries, related
entities, officers, directors, shareholders, agents, insurers, attorneys,
employees, successors or assigns (“the Bank Releasees”) through the date of my
signature below (“the Release Date”), including without limitation all claims
arising from or related to my employment with the Bank and/or the separation of
my employment with the Bank.

 

These claims include, but are not limited to, claims arising under statutory or
common law in the United States (including federal, state or local
jurisdictions) or any foreign country.  The released claims include, but are not
limited to, claims under anti-discrimination statutes such as Title VII of the
Civil Rights Act, the federal Age Discrimination in Employment Act (“ADEA”), and
Hawaii’s civil rights laws (Hawaii Revised Statutes Chapter 368 and 378); claims
under wage and hour laws; claims under the laws of contract and tort (such as
claims for breach of contract, infliction of emotional distress, defamation,
invasion of privacy, wrongful termination, etc.); claims based upon the Hawaii
Whistleblowers’ Protection Act, H.R.S. § 378-61, et seq.; claims under the
Sarbanes-Oxley Act of 2002, including Section 806 (18 U.S.C. § 1514A) of the
Corporate and Criminal Fraud Accountability Act of 2002 (Title VIII of
Sarbanes-Oxley Act of 2002); and claims for attorneys’ fees and/or costs.  This
Release covers all claims that are based upon any event, action, or inaction
that occurred or was to have occurred through the Release Date.

 

I hereby acknowledge (1) that I have been advised to consult with an attorney
prior to signing this Release, (2) that I have been given more than twenty-one
days prior to signing in which to consider this Release, (3) that I have been
advised that this Release covers ALL CLAIMS (including employment-related claims
generally and ADEA claims specifically) I might have against the Bank or the
Bank Releasees through the date of this Release; and (4) that I have seven days
after signing this Release (“the Revocation Period”) in which to revoke my
agreement to this Release.  I understand that I may revoke my agreement by
notifying the Bank at any time during the Revocation Period.  If I elect to
revoke my agreement to this Release, the Agreement will be void, and I will not
receive the Monetary Consideration provided under that Agreement.

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

 

Managing Committee Member

Date

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in Older
Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

Dated:

 

 

 

 

 

 

 

 

 

 

Managing Committee Member

 

--------------------------------------------------------------------------------